           Case 2:13-cr-02424-RB Document 58 Filed 09/02/20 Page 1 of 2



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

vs.                                                           No. CR 13-2424 RB

AGUSTIN ABASCAL,

               Defendant.


      MEMORANDUM OPINION AND ORDER DENYING LEAVE TO PROCEED
          ON APPEAL WITHOUT PREPAYMENT OF COSTS OR FEES

       THIS MATTER is before the Court on Mr. Abascal’s Application to Proceed Without

Prepaying Fees or Costs. (Doc. 57.) For the reasons explained below, the Court concludes that

Mr. Abascal’s appeal is not taken in good faith and, therefore, will deny his motion.

       Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the

trial court certifies in writing that it is not taken in good faith.” For purposes of § 1915(a)(3), a

good faith appeal is one that presents a “reasoned, nonfrivolous argument on the law and facts in

support of the issues raised on appeal.” Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999)

(quotations omitted); see also Coppedge v. United States, 369 U.S. 438, 442–50 (1962). In

determining good faith, the Court should not decide the merits of the issues on appeal but, instead,

should only reach the question of whether the appellant has presented a reasoned and nonfrivolous

argument. See Ragan v. Cox, 305 F.2d 58, 59–60 (10th Cir. 1962).

       While Mr. Abascal notes that he fears suffering damage or death from the current

pandemic, he has failed to identify the existence of a reasoned, nonfrivolous argument on the law

and facts to support his proposed appellate issues. (See Docs. 54 at 2; 57.) For this reason, as well



                                                 1
           Case 2:13-cr-02424-RB Document 58 Filed 09/02/20 Page 2 of 2



as the reasons set forth in the Court’s June 17, 2020 Memorandum Opinion and Order and July

22, 2020 Memorandum Opinion and Order denying Mr. Abascal’s motion to reduce sentence and

motion to reconsider (see Docs. 51; 53), the Court will deny Mr. Abascal’s Application and certify

that his appeal is not taken in good faith.

        The Court advises Mr. Abascal that he may file a motion for leave to proceed on appeal

without prepayment of fees in the United States Court of Appeals for the Tenth Circuit within 30

days after service of this Order. See Fed. R. App. P. 24(a)(5). “The motion must include a copy of

the affidavit filed in the district court and the district court’s statement of reasons for its action.”

Id.

        IT IS THEREFORE ORDERED that the Application to Proceed Without Prepaying Fees

or Costs is DENIED; the Court CERTIFIES that the appeal is not taken in good faith, and the

Court DIRECTS the Clerk of the Court to notify the Court of Appeals of this denial and

certification.



                                                ________________________________
                                                ROBERT C. BRACK
                                                SENIOR U.S. DISTRICT JUDGE




                                                   2
